IN THE SUPREME COURT OF PENNSYLVANIA



OFFICE OF DISCIPLINARY COUNSEL, :           No. 2107 Disciplinary Docket No. 3
                Petitioner      :
                                :           No. 137 DB 2014
           v.                   :
                                :           Attorney Registration No. 75857
HOPE RENAE D’OYLEY              :
                Respondent      :           (Montgomery County)


                                      ORDER


PER CURIAM


       AND NOW, this 11th day of August, 2015, on certification by the Disciplinary

Board that Respondent, who was suspended on consent for a period of six months, has

filed a verified statement showing compliance with the Order of Suspension and

Pa.R.D.E. 217, and there being no other outstanding disciplinary order of suspension or

disbarment, Respondent is returned to administrative suspension.       See Pa.R.D.E.

218(g)(2)(ii).